Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/08/2022 have been fully considered.  See the rejection below for further detail. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5–8, 10, 12–13 and 18–21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Judge et al. (US PGPub 20130221250 A1) in view of Gillott et al. (USPN 5154206).
Regarding Claim 10, Judge discloses a method for detecting play (where play and backlash are the same – See Gillott) between a drive element of a valve drive (22/24/26/27/34) and a valve member (20) of a process valve driven by the drive element, the method comprising the steps of: detecting that the deviation between a current position (406) of the drive element and a target position (Para. 60, where the target position is the reference position) of the drive element prescribed by a first position signal (Para. 62 discusses signals based in BOP position are sent to a computing system) is greater than a predetermined threshold value (Para. 60); and detecting that the target position of the drive element prescribed by the first position signal is in a different movement direction relative to a movement direction of a last executed movement of the drive element (Para. 60, where the change in position is the backlash); and performing a play detection procedure in response to the detected deviation between the current position of the drive element and the target position prescribed by the first position signal being greater than the predetermined threshold value, and the detected target position of the drive element being in a different movement direction relative to the movement direction of the last executed movement of the drive element (Para. 60, where the change in position is the backlash), the play detection procedure comprising: recording a time profile of at least one of a position of the drive element (Figs. 7–8), a velocity of the drive element, or a pressure provided to the valve drive (Fig. 15); detecting a signal characteristic within the recorded time profile (Para. 69, where position is detected), the signal characteristic comprising at least one of a reduction in the velocity of the drive element or an increase in the pressure provided to the valve drive; and detecting the play between the drive element and the valve member on the basis of the detected signal characteristic (Paras. 56 and 58, where pressure is increased if backlash is present); and providing play information according to the detected play, the play information comprising a play value indicating an extent of the play between the drive element of the valve drive and the valve member of the process valve driven by the drive element (Para. 58).  
Gillott teaches backlash is “defined as the play between adjacent moveable parts.” (Col. 1, Lines 26–30).
Therefore it would have been obvious before the time of filing to a person having ordinary skill in the art that the backlash discussed in Judge is the same as play.
Regarding Claim 5, the Judge–Gillott combination teaches determining, in accordance with at least one of a time and a signal value of the signal characteristic, the play value indicating the extent of the play (Judge Figs. 7 and 8, where the extent of the play is the determined to be the gap).  
Regarding Claim 6, the Judge–Gillott combination teaches performing the play detection procedure in response to the first position signal (Judge Para. 22 discusses  determining the reference positions.  Para. 23 where the reference positions are also the initial positions and the transfer of that information using a signal.  Para. 61 discusses sending out a signal passed upon exceeding the predetermined values).  
Regarding Claim 7, the Judge–Gillott combination teaches taking into account, during the play detection procedure, the extent of a position change caused by at least one of the first position signal and the movement direction of the position change caused by the first position signal.  Judge Figs. 7 and 8.
Regarding Claim 8, the Judge–Gillott combination teaches taking into account, during the play detection procedure, an earlier position of the drive element, which was caused by a second position signal provided before the first position signal.  Judge Para. 8 discusses the position and signals being related to the drive element.  Paras. 60–61 go into further detail.
Regarding Claim 12, the Judge–Gillott combination teaches wherein the play detection procedure is performed in a normal operation of the positioning device during a normal movement of the drive element, which normal movement serves to influence a process fluid flow in the normal operation.  Judge Paras. 60–61, where the normal conditions are the open and closed positions.
Regarding Claim 13, the Judge–Gillott combination teaches the play is detected without directly detecting the position of the valve member.  Judge Para. 87, where a pressure sensor can be used.
Regarding Claim 18, the Judge–Gillott combination teaches the increase in the pressure provided to the valve drive comprises a temporary increase of a slope of the pressure.  Judge Fig. 15.
Regarding Claim 19, the Judge–Gillott combination teaches the detected signal characteristic comprises a subsequent reduction in the slope of the pressure provided to the valve drive.  Judge Fig. 15.
Regarding Claim 20, the Judge–Gillott combination teaches detecting at which position of the drive element the signal characteristic occurs and determining the play value according to this position.  Judge Figs. 7 and 8.
Regarding Claim 21, the Judge–Gillott combination teaches checking whether an opening degree of one or more valves of the fluid device actuating the drive element is, for at least a predetermined time duration (Judge Para. 60), above the threshold value, and executing the play detection procedure in response to the opening degree being above the threshold value for the predetermined time duration (Judge Para. 61).
Claim(s) 14–17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Judge et al. (US PGPub 20130221250 A1) in view of Gillott et al. (USPN 5154206), in further view of Bourqui (US PGPub 20170246931 A1).
Regarding Claim 14, the Judge–Gillott combination does not teach the detected signal characteristic comprises a temporary drop of the velocity of the drive element to zero. 
Bourqui teaches the detected signal characteristic comprises a temporary drop of the velocity of the drive element to zero.  Fig. 4.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the control system of the Judge–Gillott combination with a means to adjust the valve utilizing velocity as taught by Bourqui in order to correct for the chatter (mechanical play) of the valve.
Regarding Claim 15, the Judge–Gillott combination does not teach the detected signal characteristic comprises a temporary drop of the velocity of the drive element from a first velocity level, at which the velocity remains temporarily, to a velocity lowest point. 
Bourqui teaches the detected signal characteristic comprises a temporary drop of the velocity of the drive element from a first velocity level, at which the velocity remains temporarily, to a velocity lowest point in order to correct for the chatter (mechanical play) of the valve. Para. 28. 
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the control system of the Judge–Gillott combination with a means to adjust the valve utilizing velocity as taught by Bourqui in order to correct for the chatter (mechanical play) of the valve.
Regarding Claim 16, the Judge–Gillott–Bourqui combination teaches the detected signal characteristic further comprises a subsequent increase from the velocity lowest point to a second velocity level (Bourqui Para. 27).  
Regarding Claim 17, the Judge–Gillott–Bourqui combination teaches the predetermined threshold value is a predetermined minimum difference between the current target position and the current position of the drive element, which minimum difference ensures that the drive element will move long enough reach the first velocity level (Bourqui Fig. 4 and Para. 34).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753